DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-9 and 12-15 is/are rejected under 35 U.S.C. 102(1)(a) as being anticipated by WILLIA.M HAWKE (GB 666004 hereinafter Hawke).

In regards to claim 1, Hawke discloses;” A threaded cable connector for a cable having at least one conductor and a shielding braid surrounding the latter (Fig. 1, Text page 1, Col. 1, lines 23-38), comprising

 a. a base element comprising:
a base (Fig. 1) for fastening the base element to a housing (Fig. 1 (1) is used as a shoulder to attach to another object, Page 2, Col. 1, Lines 3-9), wherein the base element is composed at least in regions of an electrically conductive material (Page 2, Col. 1, Lines 3-9);
a passage opening extending in the axial direction of the cable for the passage of the cable (Fig. 1 (9)); a first thread encircling the passage opening (Fig. 1 (3)); and a contact surface encircling the passage opening;

 b. a first tightening nut with a second thread for operatively connecting the first tightening nut to the first thread of the base element (Fig. 1 (4)); 

and c. a first clamping element (Fig. 1 (10)) with a first clamping surface which, in the mounted state, is arranged in the axial direction between the contact surface of the base element and the first tightening nut, wherein the first clamping element, in the mounted state, serves for pressing the shielding braid arranged between the first clamping surface and the contact surface against the contact surface (Fig. 1 (shown, Text page 1, Col. 1, lines 29-38)).”


In regards to claim 2, Hawke discloses;” The threaded cable connector of claim 1, wherein the contact surface is arranged in a groove of the base element, and wherein the groove extends in the axial direction (Fig. 1 ((5) is machined lower than the threads (3) forming a groove)).”

In regards to claim 3, Hawke discloses;” The threaded cable connector of claim 2, wherein the contact surface and an outer wall of the groove serves for centering the first clamping element in relation to the base element (Element 5 is central to the bore (9)).”

In regards to claim 4, Hawke discloses;” The threaded cable connector of claim 1, wherein the first thread is arranged in the radial direction further on the outside than the contact surface (Fig. 1 (shown)).”

In regards to claim 7, Hawke discloses;” The threaded cable connector of claim 1, wherein the first clamping element comprises a conductive or a non-conductive material (Page 1, Col. 2 , Lines 71-88).”

In regards to claim 8, Hawke discloses;” The threaded cable connector of claim 7, wherein the first clamping element comprises one or more of rubber, metal, and plastic(Page 1, Col. 2 , Lines 71-88).”

In regards to claim 9, Hawke discloses;” The threaded cable connector of claim 1, wherein the first clamping element is annular (Fig. 1 (shown)).”
In regards to claim 12, Hawke discloses;” The threaded cable connector of claim 1, wherein the first clamping element is radially deformable (Page 2, Col. 1, Lines 39-51 where the clamping ring is compressed to secure the shielding wires).”

In regards to claim 13, Hawke discloses;” The threaded cable connector of claim 1, wherein the first clamping element is resilient in the radial direction (Page 2, Col. 1, Lines 39-51 where the clamping ring is compressed to secure the shielding wires).”

In regards to claim 14, Hawke discloses;” The threaded cable connector, wherein the first clamping element is surrounded radially on the outside by a first receiving space (Fig. 1 (shown)).”

In regards to claim 15, Hawke discloses;” The threaded cable connector of claim 14, wherein the first receiving space serves for receiving excess shielding braid (Fig. 1 (structure (5) design provided space for capture of the shield wires).”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over WILLIA.M HAWKE (GB 666004 hereinafter Hawke) as applied to claim 1 above, and further in view of CHIU (US 20150200530 hereinafter Chiu).

In regards to claim 10, Hawke discloses;” The threaded cable connector of claim 1”, but does not directly disclose;” wherein the first clamping element includes a slot”
However, Chiu does disclose a clamping cable structure similar to Hawke that has a clamping member (Fig. 2A (42) containing slots. It would have been obvious to one skilled in the art to modify a compression clamp to contain areas of reduced resistance such that enhanced compression of the clamping ring to a shielding structure is made. This would thereby increase the securing of the shield to the connector forming a better electrical contact structure. Therefore, using the slotted clamping structure as disclosed by Chiu with the structure disclosed by Hawke, the claimed invention is disclosed.

In regards to claim 11, Hawke discloses;” The threaded cable connector of claim 1”, but does not directly disclose;” wherein the first clamping element comprises a plurality of parts.”
However, Chiu does disclose a clamping cable structure similar to Hawke that has a clamping member (Fig. 2A (42) containing slots. Chiu further discloses the clamping structure is formed of multiple structures Fig. 2A (41). It would have been obvious to one skilled in the art to have an aid to help compress the slotted clamp to the shield wires. Therefore, using the structure as disclosed by Chiu with that of Hawke, the claimed invention is disclosed.

Allowable Subject Matter
Claims  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847      

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847